Citation Nr: 0805172	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for otitis 
media with associated hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the White River 
Junction, Vermont, regional office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2005 the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for otitis media with hearing loss.  In 
June 2006, the RO again issued a decision finding that new 
and material evidence had not been submitted to reopen the 
claim.  In July 2006 the veteran submitted a notice of 
disagreement with the "determination(s) with regard to my 
claim for service  connection compensation due to otitis 
media and associated hearing loss, per your letter of June 
27, 2006 et. al."  This statement is construed as expressing 
disagreement with the December 2005 decision.

The veteran testified at a hearing before the undersigned at 
the RO in September 2006.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
otitis media with associated hearing loss was denied in a 
December 1957 decision of the regional office; the veteran 
did not take steps to timely appeal this decision.  

2.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered, and which establishes a fact necessary 
to substantiate the claim, the absence of which was the basis 
of the previous denial.  

3.  The evidence includes service medical records showing a 
decrease in the veteran's hearing acuity from 15/15 to 20/15 
bilaterally during service, and a private medical opinion 
that states his hearing loss is in part due to the otitis 
media that occurred during active service. 


CONCLUSIONS OF LAW

1.  The December 1957 decision that denied entitlement to 
service connection for otitis media with associated hearing 
loss is final.  Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulations 1008 and 
1009; effective January 25, 1936 to December 31, 1957.  

2.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for otitis media with 
associated hearing loss.  38 C.F.R. § 3.156(a) (2007).

3.  The veteran's pre-existing otitis media with hearing loss 
increased in severity beyond its natural progression in 
active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The duty to notify and assist the veteran has been met in 
this case.  Furthermore, given the favorable decision, any 
failures in the duty to notify or duty to assist are harmless 
error, as it has failed to result in any prejudice to the 
veteran. 

The veteran contends that his otitis media with hearing loss 
was aggravated as a result of his military service.  He 
argues that he has submitted evidence that is sufficient to 
both reopen his claim and to establish that his disability 
was aggravated during service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The record shows that entitlement to service connection for 
otitis media with associated hearing loss was denied by 
letter in December 1957.  According to the laws and 
regulations in effect at that time, the law granted a period 
of one year from the date of notice of the result of the 
initial determination for the filing of an application for 
review on appeal; otherwise, the determination became final, 
and is not subject to revision on the same factual basis in 
the absence of clear and unmistakable error.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 1936 
to December 31, 1957.  

The RO denied the veteran's claim because he failed to report 
for a scheduled examination.

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the 1957 decision, 
included the veteran's service medical records, and his claim 
for benefits.  

Evidence received since the 1957 decision includes the report 
of a private hearing examination in July 2004.  

Other evidence includes VA treatment records and an October 
2007 private hearing examination, as well as the veteran's 
testimony at the September 2007 hearing.  

The VA treatment records from April 2007 include the results 
of an audiogram.  Although the hearing thresholds were not 
included, the veteran was noted to have speech recognition 
scores of 92 percent for the right ear and 88 percent for the 
left ear when utilizing the Maryland CNC test.  This 
constitutes evidence of hearing loss under 38 C.F.R. § 3.385.  
Moreover, the October 2007 private examination contains an 
opinion stating that it is reasonable to assume that a 
portion of the veteran's hearing loss is due to the otitis 
media that occurred during active service.  

At the time of the 1957 denial, there was no evidence of 
post-service hearing loss or other disability from otitis 
media.  

The subsequently received evidence pertains to the current 
existence of a hearing loss as defined by VA regulations and 
an opinion that part of the hearing loss is the result of 
otitis media in active service.  This evidence pertains to 
necessary elements for service connection that were not 
demonstrated at the time of the 1957 denial.  This makes the 
additional evidence new and material.  Therefore, the 
veteran's claim is reopened.  The Board will next proceed to 
review the veteran's claim on a de novo basis.  

The veteran's service medical records show that his ears were 
found to be abnormal on the October 25, 1955 induction 
examination.  A history of frequent middle ear infection for 
several years was noted, and otitis media was said to have 
necessitated a simple mastoidectomy the previous year.  The 
examiner referred to a letter from the veteran's doctor 
regarding this history.  The veteran was also noted to have 
insufficient hearing.  Although his hearing was found to be 
15/15 for both whispered and spoken voice on examination.  An 
audiometric examination yielded the following decibel losses 
at the following frequencies:

Hertz	500	1,000	4,000	

Right	25 (40)	30 (40)	45 (50)	
Left	 	15 (30)	15 (25)	15 (20)	

The numbers in parentheses represent decibel loss converted 
from American Standards Association units to International 
Standard Organization units.

Treatment records dated November 2, 1955 show that the 
veteran was treated for otitis media of the left ear.  The 
remaining service medical records show that the veteran was 
treated on many occasions for bilateral otitis media 
throughout his period of service.  January 1956 hospital 
records state that the veteran had experienced chronic 
recurring bilateral otitis media since the age of seven.  The 
September 4, 1957 separation examination found that the 
veteran's ears were normal, and his hearing was 20/15 for 
both whispered and spoken voice.  No audiometric test results 
were reported.

He was then treated for otitis media for the final time on 
September 8, 1957.  On September 12, 1957, the otitis media 
was found to have been incurred in the line of duty.

Post service medical records consists of a July 2004 private 
audiogram which found that the veteran has mild to severe 
sensorineural hearing loss of the right ear, and moderate to 
severe sensorineural mixed hearing loss of the left ear.  The 
graphed values appear to indicate higher levels of hearing 
loss than were noted on the veteran's induction examination.

VA treatment records dated April 2006 show that the veteran 
currently had otitis media in the left ear.  An April 2007 
audiogram did not include the hearing thresholds, but noted 
mild to severe hearing loss of the right ear, and a moderate 
to severe hearing loss of the left ear.  Speech recognition 
scores of 92 percent for the right ear and 88 percent for the 
left ear under the Maryland CNC test were noted.  

An October 2007 letter from a private doctor addressed to a 
VA physician notes that he examined the veteran regarding his 
lifelong history of otitis media at the request of the VA 
physician.  The veteran had a history of otitis media from 
age nine, but had a brief respite during college.  He had 
undergone a right mastoidectomy for cholesteatoma during 
college.  The veteran had then entered the Army, where he 
experienced more ear infections.  He currently wore hearing 
aids bilaterally.  The examiner opined that it was reasonable 
to state that the veteran's hearing loss is in part due to 
the otitis media that occurred during military service.  

The veteran is not entitled to the presumption of soundness 
for his otitis media with associated hearing loss, because 
hearing loss and residuals of otitis media were noted on the 
induction examination.  Therefore, in order for service 
connection to be awarded, there must have been an increase in 
the veteran's disability during his active service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.

However, the October 2007 letter contains an opinion that 
states the veteran's hearing loss is in part due to the 
otitis media the veteran had during service.  This would 
indicate that there was an increase in severity of the 
veteran's hearing during service, and is consistent with the 
service medical records that show the veteran's hearing 
acuity decreased from 15/15 to 20/15 bilaterally during 
service.  Although it is not clear if the October 2007 
examiner had access to the veteran's medical records before 
expressing his opinion, the history described in his report 
is accurate.  Furthermore, there is no medical opinion that 
would contradict the October 2007 opinion.  Therefore, the 
Board finds that the evidence is at least in equipoise, and 
entitlement to service connection for otitis media with 
hearing loss is established.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for otitis media with 
associated hearing loss. 

Entitlement to service connection for otitis media with 
associated hearing loss is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


